DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 11/24/2021.
Applicant’s amendments filed 11/24/2021 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claims 1, 4, 5, 16, 19; cancelation of claims 2-3, 6-11, 17-18, and 20-23; and the addition of new claims 24-37.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 27 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 27 and 33 recite “a base-to- emitter junction of the PNP bipolar transistor is an open impedance”, however, the original specification does not recite that “a base-to- emitter junction of the PNP bipolar transistor is an open impedance”, thus claim(s) 27 and 33 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 27 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 27 and 33 recite “a base-to- emitter junction of the PNP bipolar transistor is an open impedance”, and it unclear which particular embodiment applicant is referring to because the original specification does not recite that “a base-to- emitter junction of the PNP bipolar transistor is an open impedance”. The Specification does not resolve ambiguity of the claim and that renders the claim indefinite.
For the purposes of compact prosecution, the limitations “a base-to- emitter junction of the PNP bipolar transistor is an open impedance” are interpreted as at high impedance or in an open state, wherein in operation, the PNP bipolar transistor is not conducting at the time of turning on the FinFET triggering circuity.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 12, 13, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0029622 to Su et al. (hereinafter Su) in view of Huang et al. (US 2018/0308846, hereinafter Huang) and Shrivastava et al. (US 2015/0008476, hereinafter Shrivastava).
With respect to Claim 1, Su discloses a fin field-effect transistor (FinFET) thyristor protection structure (e.g., fin-type structure) for protecting an operation circuitry (Su, Figs. 5-6, 8, ¶0001, ¶0018-¶0027, ¶0049-¶0071), the FET thyristor protection structure (e.g., a protection circuit 315 including a conductive path circuit 320 including a thyristor and a trigger circuit 320 including FET) comprising:
       a signal terminal (e.g., I/O pad 105) (Su, Figs. 5-6, 8, ¶0020, ¶0021) and a ground terminal (e.g., VSS);
       a thyristor (e.g., a silicon-controlled rectifier (SCR) 110) (Su, Figs. 5-6, 8, ¶0019, ¶0022, ¶0051-¶0059) comprising a PNP bipolar transistor (e.g., PNP BJT T1) and an NPN bipolar transistor (e.g., NPN BJT T2) that are cross-coupled, wherein the PNP bipolar transistor (e.g., T1) includes an emitter (e.g., node N1 is connected to the emitter of PNP T1) connected to the signal terminal (e.g., I/O pad 105) and formed from a first plurality of p-type active regions (e.g., 842/844) (Su, Figs. 5-6, 8, ¶0022, ¶0066) in an n-type well (NW) (e.g., 820), a base (e.g., node N2 connected to the base of PNP T1) formed from the NW (e.g., 820), and a collector (e.g., node N3 connected to the collector of PNP T1) formed from a p-type well (PW) (e.g., 830), and wherein the NPN bipolar transistor (T2) includes an emitter (e.g., node N4 is connected to the emitter of NPN T2) connected to the ground terminal (VSS) and formed from an n-type active region (e.g., 850) in the PW (e.g., 830), a base (e.g., node N3 connected to the base of NPN T2) formed from the PW (e.g., 830), and a collector (e.g., node N2 is connected to the collector of NPN T2) formed from the NW (e.g., 820); and
      FinFET triggering circuitry (e.g., a trigger circuit 520 including fin-type FET M51 and M52) (Su, Figs. 5-6, 8, ¶0050, ¶0055, ¶0059, ¶0065) formed in the NW (e.g., 820) and the PW (830), wherein the FinFET triggering circuitry (520) comprises a p-type FinFET (M51/M52) (Su, Figs. 5-6, 8, ¶0050, ¶0059) having a source (842) and a gate (860), the source (842) connected to the signal terminal (105) (Su, Figs. 5-6, 8, ¶0063, ¶0065, ¶0067) and a drain (844) connected to the base of the NPN bipolar transistor (T2), the p-type FinFET (M51) configured to activate to provide a current path from the signal terminal (e.g., 105) to the ground terminal (e.g., VSS) in response to an electrical 
Further, Su does not specifically disclose (1) a first plurality of active (P+) regions in an n-type well (NW), and a first plurality of n-type active (N+) regions in the PW; and (2) a p-type FinFET having a source and a gate each connected to the signal terminal.
Regarding (1), Huang teaches a silicon-controlled rectifier (SCR) 110) (Huang, Figs. 7A-7B, 8A-8B, ¶0001-¶0003, ¶0070-¶0084) comprising a PNP bipolar transistor (e.g., Q1) (Huang, Figs. 7A-7B, 8A-8B, ¶0072-¶0076) and an NPN bipolar transistor (e.g., Q2) that are cross-coupled, the PNP (Q1) is formed by a first plurality of p- type active (P+) regions (150) in in an n-type well (NW) (110), and the NPN (Q2) is formed by a first plurality of n-type active (N+) regions (140) in the PW (120) to facilitate the current conduction from the power supply terminal (VDD) to the ground (VSS), and the plurality of P+ type region in the N-type well and the plurality of N+ type region in the P-type well are to form a low resistance path form the N-type well to the ground VSS to discharge minority carriers in the base region of the BJT Q1 (Huang, Figs. 7A-7B, ¶0076, ¶0084), and thus to provide greater robustness against ESD stress and to improve latch-up protection of the device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the FinFET thyristor protection structure of Su by forming a thyristor as semiconductor controlled rectifier (SCR) of Huang comprising a plurality of P+ type region in the N-type well and a plurality of N+ type region in the P-type well as taught by Huang have a first plurality of active (P+) regions in in an n-type well (NW), and a first plurality of n-type active (N+) regions in the PW in order to achieve efficient and robust ESD protection capabilities, and thus to provide improved ESD protection device with greater robustness against ESD stress and to improve latch-up protection of the device (Huang, ¶0001-¶0003, ¶0076, ¶0084).
Regarding (2), Shrivastava teaches forming NMOS and PMOS transistors (Shrivastava, Figs. 1A-1B, ¶0053-¶0061, ¶0093-¶0094) in the n-well region (101) and the p-well region (102) using FinFET technology, wherein the gate (119) and the source (103) of the FinFET are connected (e.g., the coupling of the source 103 to the end region 119a of the gate 119 is achieved by the electrical connection, the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the FinFET thyristor protection circuit of Su by forming a trigger circuit including at least one FinFET transistor as taught by Shrivastava to have a FinFET having a source and a gate each connected to the signal terminal in order to reduce the size and power of the device while providing better performance of the transistors, and thus to provide improved ESD protection device (Shrivastava, ¶0002-¶0003, ¶0016, ¶0027, ¶0053-¶0061, ¶0093-¶0094).
Regarding limitations in preamble “for protecting a high-speed communication interface”, it is noted that when reading the preamble in the context of the entire claim, the recitations “for protecting a high-speed communication interface” are not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Regarding Claim 4, Su in view of Huang and Shrivastava discloses the FinFET thyristor protection structure of Claim 1. Further, Su discloses that the source of the P-type FinFET (e.g., M51) is formed from the first plurality of p-type regions (e.g., 842/844) (Su, Figs. 5-6, 8, ¶0022, ¶0066) in the NW (e.g., 820), the drain (e.g., 844) of the P-type FinFET (e.g., M51) is formed from a second plurality of p-type regions (844/846) in the NW (820), and the gate (860) of the P-type FinFET (e.g., M51) is formed over the NW (820), but does not specifically disclose that the source of the P-type FinFET is formed from the first plurality of P+ regions, a drain of the P-type FinFET is formed from a second plurality of P+ regions, and a gate of the P-type FinFET is formed from a plurality of gate fins over the NW.
However, Huang teaches a plurality of P+type regions (150a/150b/150c) (Huang, Figs. 7A-7B, 8A-8B, ¶0072-¶0076) in the N well (110). Further, Shrivastava teaches forming NMOS and PMOS transistors (Shrivastava, Figs. 1A-1B, 5A, 7, ¶0002-¶0003, ¶0016, ¶0027, ¶0053-¶0061, ¶0093-¶0094) as an array of fin structures in the n-well region (101) and the p-well region (102) using FinFET technology, 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the FinFET thyristor protection structure of Su/Huang/Shrivastava by forming a plurality of P+type regions in the N-type well as taught by Huang, and a plurality of gate fins as taught by Shrivastava to have the source of the P-type FinFET is formed from the first plurality of P+ regions, a drain of the P-type FinFET is formed from a second plurality of P+ regions, and a gate of the P-type FinFET is formed from a plurality of gate fins over the NW in order to provide improved ESD protection device with greater robustness against ESD stress and to improve latch-up protection of the device; and to reduce the size and power of the device while providing better performance of the transistors, and thus to provide improved ESD protection device (Huang, ¶0001-¶0003, ¶0076, ¶0084); Shrivastava, ¶0002-¶0003, ¶0016, ¶0027, ¶0053-¶0061, ¶0093-¶0094).
Regarding Claim 12, Su in view of Huang and Shrivastava discloses the FinFET thyristor protection structure of Claim 1. Further, Su discloses that the first plurality of P-type regions (842/844) (Su, Figs. 5-6, 8, ¶0065) and the N-type region (850) are each formed as fins of a FinFET manufacturing process, but does not specifically disclose the first plurality of P+ regions and the first plurality of N+ regions are each formed as fins of a FinFET manufacturing process.
However, Shrivastava teaches forming NMOS and PMOS transistors (Shrivastava, Figs. 1A-1B, 5A, 7, ¶0002-¶0003, ¶0016, ¶0027, ¶0053-¶0061, ¶0093-¶0094) as an array of fin structures in the n-well region and the p-well region using FinFET technology because the FinFETs allow to reduce the size and power of the device while providing better performance of the transistors, wherein a plurality of fin structures (111) includes p-type source/drain regions (103/104) having higher dopant concentration than that of the n-well region (101) (Shrivastava, Figs. 1A-1B, 5A, 7, ¶0059, ¶0093-¶0095), and a plurality of 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the FinFET thyristor protection structure of Su/Huang/Shrivastava by forming a plurality of fin structures in the N-well region and the P-well region as taught by Shrivastava to have the first plurality of P+ regions and the first plurality of N+ regions are each formed as fins of a FinFET manufacturing process in order to reduce the size and power of the transistor device while providing better performance of the transistors, and thus to provide improved ESD protection device (Shrivastava, ¶0002-¶0003, ¶0016, ¶0027, ¶0053-¶0061, ¶0093-¶0094).
Regarding Claim 13, Su in view of Huang and Shrivastava discloses the FinFET thyristor protection structure of Claim 1. Further, Su discloses that the current path through the FinFET triggering circuity (e.g., a horizontal current between the source and the drain of the PMOS M51) is substantially perpendicular to a current path (e.g., a vertical current path between the N-type emitter region 850, the base 830 and the N well 820 of the NPN BJT T2) (Su, Figs. 5-6, 8, ¶0065-¶0067) through the thyristor.
Regarding Claim 33, Su in view of Huang and Shrivastava discloses the FinFET thyristor protection structure of Claim 1. Further, Su discloses that a base-to-emitter junction of the PNP bipolar transistor (e.g., T1) is an open impedance (e.g., in operation, a voltage surge received at the I/O pad 105 turns on the MOS transistors M51 and M52 to transmit a voltage on a path 610, and then turning on NPN BJT T2, however, the PNP BJT T1 having an emitter connected to the I/O pad 105 is still off, and it is not conducting at the time of turning on the MOS transistors M51 and M52 and NPN BJT T2, and that is interpreted as a base-to-emitter junction of the PNP bipolar transistor is at high impedance, an open state or open impedance) (Su, Figs. 5-6, ¶0053-¶0059).
Claims 5 and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0029622) to Su in view of Huang (US 2018/0308846) and Shrivastava (US 2015/0008476) as applied to claim 4 (claim 1), and further in view of Thomson et al. (US 2020/0403007, hereinafter Thomson).
Regarding Claim 5, Su in view of Huang and Shrivastava discloses the FinFET thyristor protection structure of Claim 4. Further, Su does not specifically disclose that the gate and the source of 
However, Shrivastava teaches forming NMOS and PMOS transistors (Shrivastava, Figs. 1A-1B, ¶0053-¶0061, ¶0093-¶0094) in the n-well region (101) and the p-well region (102) using FinFET technology, wherein the gate (119) and the source (103) of the FinFET are connected (e.g., the coupling of the source 103 to the end region 119a of the gate 119 is achieved by the electrical connection, the interconnect structure 121 using via structures) to one another by using metallization (121) (Shrivastava, Figs. 1A-1B, ¶0062-¶0063, ¶0066).
Further, Thomson teaches forming ESD protection device (Thomson, Figs. 1A-1B, 8A-B, ¶0001-¶0005, ¶0023-¶0025, ¶0035, ¶0039-¶0047, ¶0109-¶0115) using FinFET technology comprising N-type fins, P-type fins, backside metal contacts, and backside vias to provide connections to the backside metal regions including the anode and the cathode, wherein the backside vias (e.g., 110 or 810) adjacent to the edges of the N-type fin/P-type fin regions (116/118 or 816/818) provide coupling between the emitter, collector, and base regions of the FinFET transistor and the contacts on the back side of the FinFET device so that top-level metallization over the fin regions would carry the current down to the respective contacts by using backside vias; so that the current carrying capabilities of the FinFET devices would be increased, and also, the backside metallization would provide improved ESD protection, reduce area/space of the ESD protection device, reduce capacitive loading of input/output nets, and decrease static power dissipation through the leakage current.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the FinFET thyristor protection structure of Su/Hunag//Shrivastava by forming a trigger circuit including at least one FET transistor using FinFET technology as taught by Shrivastava, and providing backend metallization using backside vias as taught by Thomson  to have the gate and the source of the FinFET that are connected to one another in backend metallization, and wherein the drain of the FinFET is connected to the base of the NPN bipolar transistor in backend metallization in order to reduce the size and power of the device while providing better performance of the transistors, to achieve efficient and robust ESD protection capabilities; to increase current carrying 
Regarding Claim 34, Su in view of Huang and Shrivastava discloses the FinFET thyristor protection structure of Claim 1. Further, Su discloses the first plurality of P-type regions (e.g., 842/844) (Su, Figs. 5-6, 8, ¶0022, ¶0066) in the NW (e.g., 820), but does not specifically disclose that the first plurality of P+ regions are connected to a second plurality of P+ regions in the PW by a direct metal connection. However, Thomson teaches forming ESD protection device (Thomson, Figs. 1A-1B, 8A-B, ¶0001-¶0005, ¶0023-¶0025, ¶0035, ¶0039-¶0047, ¶0109-¶0115) using FinFET technology comprising N-type fins, P-type fins, and top-level metal lines 843 over a plurality of the N-type fin/P-type fin regions (116/118 or 816/818) to provide coupling between the emitter, collector, and base regions of the FinFET transistor and the contacts on the back side of the FinFET device so that top-level metallization (843) over the fin regions would carry the current down to the respective contacts by using backside vias; so that the current carrying capabilities of the FinFET devices would be increased, and also, the backside metallization would provide improved ESD protection, reduce area/space of the ESD protection device, reduce capacitive loading of input/output nets, and decrease static power dissipation through the leakage current.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the FinFET thyristor protection structure of Su/Huang/Shrivastava by forming top-level metal lines over pluralities of different P-type fin regions as taught by Thomson  to have the first plurality of P+ regions in the NW are connected to a second plurality of P+ regions in the PW by a direct metal connection in order to increase current carrying capabilities of the FinFET devices; and thus to provide improved ESD protection device (Thomson, ¶0001-¶0005, ¶0023-¶0025, ¶0035).
Regarding Claim 35, Su in view of Huang and Shrivastava, and Thomson discloses the FinFET thyristor protection structure of Claim 34. Further, Su discloses that the source of the p-type FinFET (M51/M52) (Su, Figs. 5, 8, ¶0067, ¶0070) is formed from the first plurality of P+ regions (842 and 844) in the NW (820), and the drain of the p-type FinFET is formed from a third plurality of P+ regions (844 and 846) in the NW (820).
Regarding Claim 36, Su in view of Huang and Shrivastava, and Thomson discloses the FinFET thyristor protection structure of Claim 35. Further, Su discloses that the gate of the p-type FinFET (M51/M52) is formed over the NW (820) and extending in a first direction (e.g., vertical direction in Fig. 8), wherein the current path through the FinFET triggering circuity is in a second direction (e.g., a horizontal current between the source and the drain of the PMOS M51) substantially perpendicular to the first direction, and wherein a current path (e.g., a vertical current path between the N-type emitter region 850, the base 830 and the N well 820 of the NPN BJT T2) (Su, Figs. 5-6, 8, ¶0065-¶0067) through the thyristor is in the first direction, but does not specifically disclose that the gate of the p-type FinFET is formed from a plurality of gate fins over the NW.
However, Shrivastava teaches forming NMOS and PMOS transistors (Shrivastava, Figs. 1A-1B, 5A, 7, ¶0002-¶0003, ¶0016, ¶0027, ¶0053-¶0061, ¶0093-¶0094) as an array of fin structures in the n-well region (101) and the p-well region (102) using FinFET technology, wherein the gate (119) is formed from a plurality of gate fins over the NW (101), wherein a plurality of additional gates (519’/519’’) (Shrivastava, Figs. 1A-1B, 5A, 7, ¶0136-¶0142) is formed over the NW (101) for providing ballasting resistance.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the FinFET thyristor protection structure of Su/Huang/Shrivastava/ Thomson by forming a plurality of gate fins and a gate over the plurality gate fins as taught by Shrivastava to have the gate of the p-type FinFET that is formed from a plurality of gate fins over the NW in order to reduce the size and power of the device while providing better performance of the transistors, and thus to provide improved ESD protection device (Shrivastava, ¶0002-¶0003, ¶0016, ¶0027, ¶0053-¶0061, ¶0093-¶0094).
Regarding Claim 37, Su in view of Huang and Shrivastava, and Thomson discloses the FinFET thyristor protection structure of Claim 34.  Further, Su does not specifically disclose that the first plurality of N+ regions are positioned on a first side of the second plurality of P+ regions, and a third plurality of N+ regions are positioned on a second side of the second plurality of P+ regions opposite the first side.
However, Huang teaches that the first plurality of N+ regions (14A-140C) (Huang, Figs. 7A-7B, 8A-8B, ¶0072-¶0076) are positioned on a first side of the second plurality of P+ regions (150A-150C), and a third N+ region (140) is positioned on a second side of the second plurality of P+ regions (150A-150C) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the FinFET thyristor protection structure of Su/Huang/Shrivastava/ Thomson by forming a plurality of N-type fin regions on each side of the plurality of P-type fin regions as taught by Thomson  to have the first plurality of N+ regions are positioned on a first side of the second plurality of P+ regions, and a third plurality of N+ regions are positioned on a second side of the second plurality of P+ regions opposite the first side in order to provide improved ESD protection device with greater robustness against ESD stress; to increase current carrying capabilities of the FinFET devices; and thus to provide improved ESD protection device (Huang, ¶0001-¶0003, ¶0076, ¶0084; Thomson, ¶0001-¶0005, ¶0023-¶0025, ¶0035). 
Claims 16 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0029622 to Su in view of Shrivastava (US 2015/0008476).
With respect to Claim 16, Su discloses a fin field-effect transistor (FinFET) thyristor protection circuit (e.g., fin-type structures to form SCR and trigger circuit) (Su, Figs. 5-6, 8, ¶0001, ¶0018-¶0027, ¶0049-¶0071) comprising:
       a thyristor (e.g., a silicon-controlled rectifier (SCR) 110) (Su, Figs. 5-6, 8, ¶0019, ¶0022, ¶0051-¶0059) including a contact (e.g., the emitter of PNP T1) connected to a signal terminal (e.g., I/O pad 105) and a contact (e.g., the emitter of NPN T2) connected to the ground terminal (VSS), wherein the thyristor (110) (Su, Figs. 5-6, 8, ¶0022, ¶0058) 
      FinFET triggering circuitry (e.g., a trigger circuit 520 including fin-type FET M51 and M52) (Su, Figs. 5-6, 8, ¶0050, ¶0055, ¶0059, ¶0065) comprising a p-type FinFET (M51/M52) (Su, Figs. 5-6, 8, ¶0050, ¶0059) having a source (842) and a gate (860), the source (842) connected to the signal terminal (105) (Su, Figs. 5-6, 8, ¶0063, ¶0065, ¶0067) and a drain (844) connected to the base of the NPN bipolar transistor (T2), the p-type FinFET (M51) configured to activate to provide a current path from the signal terminal (e.g., 105) to the ground terminal (e.g., VSS) in response to an electrical overstress event (e.g., over-limit electrical event) received between the signal terminal (e.g., 105) and the ground terminal (e.g., VSS) (Su, Figs. 5-6, 8, ¶0059),
      wherein the FinFET triggering circuitry is further configured to trigger activation of the thyristor (110) (Su, Figs. 5-6, 8, ¶0059) in response to the electrical overstress event.
Further, Su does not specifically disclose a thyristor including an anode connected to a signal terminal and a cathode connected to a ground terminal, and a p-type FinFET having a source and a gate each connected to the signal terminal.
However, Shrivastava teaches forming semiconductor controlled rectifier (SCR) using FinFET technology (Shrivastava, Figs. 1A-1B, 5A, 7, ¶0002-¶0003, ¶0016-¶0024, ¶0026-¶0095, ¶0182-¶0196) in order to achieve efficient and robust ESD protection capabilities, wherein FinFET based CMOS SCR integrated with bipolar SCR device comprises the PNP bipolar transistor (131/131’) (Shrivastava, Figs. 1A-1B, 5A, 7, ¶0043-¶0044, ¶0059, ¶0093-¶0095) that includes an emitter (e.g., p-type source regions 103) in the N-type well, and wherein the NPN bipolar transistor (132/132’) (Shrivastava, Figs. 1A-1B, 5A, 7, ¶0049-¶0050, ¶0059, ¶0093-¶0095) includes an emitter (e.g., n-type source regions 106) in the PW (e.g., 102) (Shrivastava, Figs. 1A-1B, 5A, 7, ¶0043), and wherein the SCR device is formed between the first terminal connected to the anode (e.g., VDD) and the second terminal connected to the cathode 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the FET thyristor protection circuit of Su by forming a thyristor as semiconductor controlled rectifier (SCR) of Shrivastava using FinFET technology between the terminals connected to the anode and the cathode to have a thyristor including an anode connected to a signal terminal and a cathode connected to a ground terminal, and a p-type FinFET having a source and a gate each connected to the signal terminal in order to achieve efficient and robust ESD protection capabilities, and thus to provide improved ESD protection device (Shrivastava, ¶0002-¶0003, ¶0016, ¶0024, ¶0026-¶0095).
Regarding Claim 26, Su in view of Shrivastava discloses the FinFET thyristor protection structure of Claim 16. Further, Su discloses that the FinFET triggering circuitry further comprises a resistor (R1, resistance in the P-well 830) (Su, Figs. 5, 8, ¶0050-¶0052, ¶0065-¶0066) connecting a substrate terminal (e.g., node on a substrate connected to the VSS) to the drain of the p-type FinFET (M52).
Regarding Claim 27, Su in view of Shrivastava discloses the FinFET thyristor protection structure of Claim 16. Further, Su discloses that a base-to-emitter junction of the PNP bipolar transistor is an open impedance (e.g., in operation, a voltage surge received at the I/O pad 105 turns on the MOS transistors M51 and M52 to transmit a voltage on a path 610, and then turning on NPN BJT T2, however, the PNP BJT T1 having an emitter connected to the I/O pad 105 is still off, and it is not conducting at the time of turning on the MOS transistors M51 and M52 and NPN BJT T2, and that is interpreted as a base-to-emitter junction of the PNP bipolar transistor is at high impedance, an open state or open impedance) (Su, Figs. 5-6, ¶0053-¶0059).
Regarding Claim 28, Su in view of Shrivastava discloses the FinFET thyristor protection structure of Claim 16. Further, Su discloses that the current path through the p-type FinFET (e.g., a horizontal current between the source and the drain of the PMOS M51) is substantially perpendicular to a current .
Claims 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0029622) to Su in view of Shrivastava (US 2015/0008476) as applied to claim 16, and further in view of over Davis et al. (US 2014/0268438, hereinafter Davis).
Regarding Claim 19, Su in view of Shrivastava discloses the FinFET thyristor protection structure of Claim 16. Further, Su does not specifically disclose that the FinFET triggering circuitry further comprises a triggering bipolar transistor having an emitter connected to the signal terminal, a base connected to a body of the p- type FinFET, and a collector connected to the base of the NPN bipolar transistor. However, Davis teaches the FinFET triggering circuitry further comprising a triggering bipolar transistor (e.g., trigger BJT 332) (Davis, Figs. 3-4, ¶0020-¶0024, ¶0027) having an emitter connected to the first terminal (150), a base connected to a body of the triggering FET (e.g., trigger FET 334) such that the trigger BJT (332) and the trigger FET (334) share the doped regions, and a collector connected to the base of the NPN bipolar transistor (322) to provide triggering at sufficiently low voltage to discharge current resulting from an over-limit electrical event to prevent the circuit from being damaged by the over-limit electrical event.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the FinFET thyristor protection circuit of Su/Shrivastava by forming a trigger circuit including at least one trigger FET transistor and a trigger BJT as taught by Davis, wherein the trigger circuit includes a trigger FinFET and a trigger BJT sharing the doped regions of the FinFET to have the FinFET triggering circuitry that further comprises a triggering bipolar transistor having an emitter connected to the signal terminal, a base connected to a body of the p- type FinFET, and a collector connected to the base of the NPN bipolar transistor in order to provide triggering at sufficiently low voltage to discharge current resulting from an over-limit electrical event to prevent the circuit from being damaged by the over-limit electrical event (Davis, ¶0001, ¶0013-¶0014, ¶0020, ¶0024, ¶0027, ¶0032).
Regarding Claim 24, Su in view of Shrivastava and Davis discloses the FinFET thyristor protection structure of Claim 19. Further, Su discloses that a body (e.g., a channel under the gate 860 in the N well 820 of the p-type FinFET M51) of the p-type FinFET is connected to a base of the PNP bipolar .
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0029622) to Su in view of Shrivastava (US 2015/0008476) as applied to claim 16, and further in view of Huang (US 2018/0308846).
Regarding Claim 25, Su in view of Shrivastava discloses the FinFET thyristor protection structure of Claim 16. Further, Su discloses that the drain of the p-type FinFET (M51) (Su, Figs. 5, 8) is connected to the base of the NPN bipolar transistor (T2), but does not specifically disclose that the drain of the p-type FinFET is connected to the base of the NPN bipolar transistor by a direct metal connection. However, Huang teaches forming a low resistance path between the drain (150B) (Huang, Figs. 7A-7B, ¶0051, ¶0075, ¶0081) of the p-type FET connected to the base of the NPN bipolar transistor (e.g., through the gate 220B and the source 140C in the PW 120 forming the base of NPN BJT Q2) through the metal. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the FinFET thyristor protection structure of Su/Shrivastava by forming a thyristor as semiconductor controlled rectifier (SCR) of Huang comprising a plurality of P+ type region in the N-type well and a plurality of N+ type region in the P-type well and low resistance path between the drain of the PMOS and the p-type well including NMOS as taught by Huang have the drain of the p-type FinFET that is connected to the base of the NPN bipolar transistor by a direct metal connection in order to achieve efficient and robust ESD protection capabilities, and thus to provide improved ESD protection device with greater robustness against ESD stress and to improve latch-up protection of the device (Huang, ¶0001-¶0003, ¶0076, ¶0084).
Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0029622) to Su in view of Huang (US 2018/0308846) and Shrivastava (US 2015/0008476) as applied to claim 1, and further in view of over Davis (US 2014/0268438).
Regarding Claim 29, Su in view of Huang and Shrivastava discloses the FinFET thyristor protection structure of Claim 1. Further, Su does not specifically disclose that the FinFET triggering circuitry further comprises a triggering bipolar transistor having an emitter connected to the signal 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the FinFET thyristor protection circuit of Su/Huang/Shrivastava by forming a trigger circuit including at least one trigger FET transistor and a trigger BJT as taught by Davis, wherein the trigger circuit includes a trigger FinFET and a trigger BJT sharing the doped regions of the FinFET to have the FinFET triggering circuitry that further comprises a triggering bipolar transistor having an emitter connected to the signal terminal, a base connected to a body of the p-type FinFET, and a collector connected to the base of the NPN bipolar transistor in order to provide triggering at sufficiently low voltage to discharge current resulting from an over-limit electrical event to prevent the circuit from being damaged by the over-limit electrical event (Davis, ¶0001, ¶0013-¶0014, ¶0020, ¶0024, ¶0027, ¶0032).
Regarding Claim 30, Su in view of Huang, Shrivastava and Davis discloses the FinFET thyristor protection structure of Claim 29. Further, Su discloses that a body (e.g., a channel under the gate 860 in the N well 820 of the p-type FinFET M51) of the p-type FinFET is connected to a base of the PNP bipolar transistor (e.g., PNP BJT T1 is formed of p-type emitter region 842, the N well 820 forming the base, and P well 830 forming the collector) (Su, Figs. 5, 8, ¶0022, ¶0066, ¶0068).
Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0029622) to Su in view of Huang (US 2018/0308846) and Shrivastava (US 2015/0008476) as applied to claim 1, and further in view of over Salcedo et al. (US 2016/0141358, hereinafter Salcedo).
Regarding Claims 31 and 32, Su in view of Huang and Shrivastava discloses the FinFET thyristor protection structure of Claim 1. Further, Su discloses a substrate terminal (e.g., a node on a substrate connecting trigger circuit 520 to the I/O/ Pad 105) connected to the p-type FinFET (M51), but does not  FinFET triggering circuitry further comprises a resistor connecting the substrate terminal to the drain of the p-type FinFET (as claimed in claim 31); wherein the substrate terminal is decoupled from the ground terminal (as claimed in claim 32).
However, Salcedo teaches a protection device (Salcedo, Figs. 6B, 7, ¶0036, ¶0037, ¶0084-¶0087, ¶0112-¶0119) having increased robustness to protect the devices from ESD damages; the protection device includes a substrate terminal (VH/VL), and the triggering device comprising PFET (94) (Salcedo, Figs. 6B, 7, ¶0119) that enhances the protection against stress conditions between the terminals (VH and VL) by activating and providing current to the base of the NPN bipolar transistor (71/72) during a transient electrical event, the triggering device also comprises the resistors  (e.g., 91/92 and 81/82) (Salcedo, Figs. 6B, 7, ¶0112, ¶0086) which operate in an electrical path between the first and second terminals (VH and VL) and control the trigger and holding voltages, a resistor (91/92 and 81/82) connecting the substrate terminal (VH/VL) to the drain of the p-type FinFET (94); the forward trigger and holding voltages are controlled by selection of the resistances of the resistors (91/92 and 81/82), and the trigger circuitry capable of providing high isolation between the substrate terminal (VH/VL) and the substrate voltage (Vsub).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the FinFET thyristor protection circuit of Su/Huang/Shrivastava by forming a trigger circuit including at least one a trigger resistor connecting the substrate terminal and the trigger pFET transistor as taught by Salcedo, wherein the resistance of the trigger resistor is selected to control the trigger voltages and capable of decupling from the ground terminal to have the FinFET triggering circuitry that further comprises a resistor connecting the substrate terminal to the drain of the p-type FinFET (as claimed in claim 31); wherein the substrate terminal is decoupled from the ground terminal (as claimed in claim 32) in order to provide improved protection device with enhanced protection against stress conditions during a transient electrical event, high substrate isolation, and increased robustness, and thus to obtain high performance electronic devices and interface applications operating in harsh electrical environments (Salcedo, ¶0036, ¶0037, ¶0112, ¶0119-¶0120, ¶0086).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-5, 12-13, 16, 19, and 24-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891